This is an appeal from a judgment of the Portage County Municipal Court, Ravenna, in which after a no contest plea, defendant, Calvin D. Evans, was found guilty of driving under the influence of alcohol in violation of R.C. 4511.19(A)(3). We affirm.
The assignment of error is an follows:
"I.  Ohio Revised Code 4511.19(A-3) is unconstitutional."
This argument was recently addressed in State v. Tanner (1984),15 Ohio St.3d 1.
In the syllabus, the court held that:
"R.C. 4511.19(A)(2) is constitutional, it is not void for vagueness, not overbroad, and does not create an unconstitutional presumption."
The same reasoning is applicable to R.C. 4511.19(A)(3).
The judgment of the trial court is affirmed.
Judgment affirmed.
FORD and COOK, JJ., concur. *Page 170